DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 1/31/22. Claims 1, 4 are amended. Claims 2-3 are cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 3 is withdrawn because the Applicants amended the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claimed limitation comprises an amorphous carbon layer  and the doped layer comprises amorphous carbon, it is unknown which amorphous carbon claim 7 and claim 8 is referring to. Appropriate corrections are required.
Claim Analysis
It is noted that claims 14 and 15 comprises product-by-process claim limitation such as coated on”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since components are the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable Kim et al. in view of Ku et al., on claims 1, 2, 4, 7, 8, 10, 14, 15 are withdrawn because the Applicants amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN102569804) in view of JUNG et al. (KR20150075207).
Regarding claims 1 , the Wang reference discloses a lithium ion battery with a carbon core and a layer formed over the surface of the carbon core wherein the layer comprises  a layer of amorphous carbon doped nitrogen. The Wang reference is silent in specifically disclosing that an amorphous carbon layer is the outermost layer, however, the Jung et al. reference discloses an outer most shell layer comprises amorphous carbon over the graphite core. The Jung reference also discloses another amorphous (third) layer in between the core and the shelly layer. The Jung et al. reference discloses the shell layer of amorphous carbon provides superior cycle life to the lithium battery (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the outermost shell layer of amorphous carbon disclosed by the Jung reference for the carbon amorphous coated graphite disclosed by the Wang reference in order to improve cycle life of the lithium ion battery.
Regarding claim 4, the Wang reference discloses the mass content of the doped layer in the entire negative electrode active material is 1:4-1:100 which incorporates 0.1-30% and the mass content of the doping element x in the doped layer is 0.01-0.15 which incorporates 0.1-30% 
In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
	Regarding claim 14, the Wang discloses the claimed invention above and further incorporated herein. The Wang reference also discloses the graphite core with coated amorphous doped nitrogen layer is an active material for a negative electrode of lithium ion rechargeable battery capable of discharging and charging thus, inherently discloses a current collector. However, even in arguendo that the teaching of the current collector is unclear, the Jung et al. reference also discloses the graphite core with coated amorphous layer is an active material for a negative electrode of lithium rechargeable battery. The active material is placed on the current collector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the negative active material for the negative electrode disclosed by the Wang reference for use with a current collector disclosed by the Jung eta l. reference in order to obtain the charging and recharging characteristics.. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and KSR v. Teleflex
Regarding claim 15, the Wang in view of the Jung reference discloses the  claimed invention of claim 14. The Jung reference also that the cylindrical or coin shape lithium ion battery which inherently comprises an enclosure Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of the negative electrode active material of a lithium ion battery disclosed by the Wang reference for cylindrical or coin batteries that inherently comprises an enclosure. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4, 7, 8, 10, 14, 15 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725